DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/CL2017/050046 filed 5 September 2017.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 1 February 2022 is acknowledged. Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant’s election with traverse of curcumin (carotenoid), cationic polymethacrylate (cationic polymer species), and lecithin anionic extract (anionic surfactant) in the reply filed on 1 February 2022 is acknowledged. Claims 10 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The traversal is on the ground(s) that the Examiner did not identify lecithin anionic extract as a possible species of anionic surfactant. The Applicant has support for lecithin anionic extract in the specification and therefore election of said species is permissible. The election requirement, however, still stands.


Status of the Claims
Claims 1-25 are pending.
Claims 10 and 12-25 are withdrawn.
Claims 1-9 and 11 are rejected.

Claim Objections
Claim 11 is objected to because of the following informalities: The claim comprises the word “polymetacrilate” which appears to be a misspelling of “polymethacrylate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-4 and 8 recite the limitation "cationic nanocapsule." In addition, claim 11 recites “anionic nanocapsule.” Claim 1 from which claim 3 depends does not recite a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2012/0064136) in view of DiMauro (US 2010/0087527) in view of Rajput et al. (Poultry Science 92 :1177–1185).
Applicant claims, in claim 1, a method to obtain a nanostructure comprising a) mixing a carotenoid with an anionic surfactant, water miscible solvent, and liquid oil within a recited ratio range, b) adding water to the mixture, and c) removing the organic solvent to obtain a nanoemulsion. Claim 2 recites an optional additional organic solvent. In claims 3-4 and 8-9, a cationic polymer is added to the water phase or the overall nanoemulsion and claim 5 optionally includes an anionic polymer. Claims 6-7 narrow the carotenoid to curcumin and narrow the other species and concentrations.
Baker teaches treating signs of aging in the skin comprising administering a nanoemulsion (abstract). The nanoemulsion can comprise an active agent selected from the group comprising carotenoids [0031-0032] (claim 9) which can be present from 0.001-99% [0063]. Furthermore, the composition can comprise anionic surfactants 
Baker does not teach the active, surfactant, and oil in the oil phase. Baker does not teach removing the organic solvent. Baker does not teach the specific species of carotenoid or the ratio required.
DiMauro teaches forming a nanoemulsion of curcumin derivatives (title) wherein the organic solvent is subsequently removed via evaporation to provide a colloidal suspension of particles suitable for slow (aka sustained) release [0112]. DiMauro is analogous art to Baker as it focuses on the delivery of curcumin to the body [0011]. 
Rajput teaches that curcumin and lutein are two types of carotenoids (abstract; pg 1178, ¶2).
It would have been prima facie obvious to prepare the nanoemulsion of Baker comprising mixing an oil phase with an aqueous phase. The aqueous phase is taught as being distinct from the oil phase [0062] wherein the latter comprises the organic solvent, oil, and surfactants. The specific combination of features claimed is disclosed within the broad generic ranges taught by Baker but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Baker does not anticipate this specific combination of surfactants, solvents, actives, and oil in the oil phase anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of actives, surfactants, and solvents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting obvious composition would comprise in the oil phase, a carotenoid (active), lecithin (anionic surfactant), and ethanol and acetone (organic solvents). The ratio of active surfactant to solvent to oil based on the broad teachings in Baker can be .1%:.86%:11.4%:3.4%, which normalized to 1:8.6:114:34 as required in instant claim 7. Example 1 shows a broad range of ethanol (from 0.68-22.6%) thus the amount and ratio of solvents does not appear to be critical in Baker. Thus, adding acetone in up to 14x that of the rest of the oil phase would have been obvious. Baker teaches adding the oil and water phases, therefore adding the water into the oil would have been obvious and a ratio of 36x the oil phase would have been obvious. The amounts of each agent and the ratios between do not appear to be critical in the prior art nor does the Applicant have evidence of an unexpected result based on a particular ratio. That being said and in lieu of objective evidence of unexpected results, the 
Baker does not teach removing the organic solvent so the skilled artisan would have found it obvious to look to DiMauro which teaches that organic solvent removal from curcumin nanoemulsions is beneficial in providing a suspension of particles for slow release. The resulting method of forming a nanoemulsion comprising mixing an oil phase comprising soybean oil, lecithin (anionic surfactant), ethanol and acetone (organic solvents), and a thickening agent with an aqueous phase and then drying, based on DiMauro, to form a slow release nanostructure would have been obvious based on the prior art. Regarding the lecithin, the Examiner is interpreting “lecithin anionic extract” as being the same structure as lecithin. The burden is shifted back to the Applicant to explain or prove if this is untrue. The amount of each agent is defined in Baker in broad ranges and the ratios of the instant claims are encompassed within the prior art ranges. In addition, the ratios are result effective variables that can be optimized.
Regarding claims 3 and 8-9, Baker teaches including a cationic polymer in 0.001-5% which can be a poly (methyl methacrylate) copolymer. The cationic surfactant appears to be preferred in the oil phase, but it would be obvious to rearrange the parts of a prior art disclosure to include it in the aqueous phase (see MPEP 2144.04(VI)C).
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition renders obvious instant claims 1-9.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2012/0064136) in view of DiMauro (US 2010/0087527) in view of Rajput et al. (Poultry Science 92 :1177–1185) in view of Zaidel et al. (US 8,540,971).
See above for a description of claims 1-9. In claim 11, the nanocapsule of claim 8 is mixed with a solution of iota-carrageenan (0.0765%) in a ratio of 1:1.
Baker, DiMauro, and Rajput, as applied supra, are herein applied in their entirety for their teachings of a nanoemulsion comprising a carotenoid, surfactants, oil, solvents, and an aqueous phase wherein the solvents are removed.
Baker teaches that the nanoemulsions may be formulated into pharmaceutical compositions comprising the nanoemulsion and suitable excipients [0149] wherein the composition can be in the form of a gel [0151]. Baker also teaches that to form a gel, a thickening agent is optionally included [0170].
Baker does not teach wherein the nanoemulsion is further treated with a solution of iota-carrageenan.
Zaidel teaches that iota-carrageenan is a thickening agent useful in pharmaceutical compositions in amounts of about 0.01-15% (col 10, lns 31-41).
It would have been prima facie obvious to prepare the nanoemulsion of Baker and Rajput and remove the organic solvent as taught by DiMauro. It would have further been obvious to formulate the invention of Baker as a gel composition using a thickening agent. Zaidel teaches that iota-carrageenan is a thickening agent therefore it would have been obvious to prepare the nanoemulsion of Baker and then mix it with a n equal amount of solution of iota-carrageenan (0.01-15%) to prepare a pharmaceutical gel composition, reading on instant claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613